Citation Nr: 0113947	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  96-46 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability.


REPRESENTATION

Appellant represented by:	Joseph N. Baron, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
December 1967.

This appeal arose from a September 1996 rating decision of 
the Chicago, Illinois, Department of Veterans Affairs (VA), 
Regional Office (RO), which found that the veteran had not 
submitted new and material evidence to reopen the claim of 
entitlement to service connection for a low back disorder 
(which had been denied in January 1993).  In October 1997, 
the veteran testified at a personal hearing at the RO; in 
January 1998, the hearing officer issued a decision which 
continued to deny the benefit sought.  In October 1998, the 
Board of Veterans' Appeals (Board) remanded this case for 
additional evidentiary development.  Following compliance 
with the remand, the Board denied the claim in a decision 
issued in August 1999.

On September 28, 2000, a Joint Motion for Remand was filed 
with the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999)(hereinafter "the Court"), requesting that 
the case be remanded to the Board for readjudication.  On 
October 10, 2000, the Court issued an order which vacated the 
August 1999 Board decision and returned the case to the Board 
for readjudication consistent with its Order.  A copy of the 
Joint Motion for Remand and the Court's Order have been 
placed in the claims file.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a low 
back disorder in January 1993; the veteran failed to file a 
timely appeal with this decision.

2.  Evidence submitted subsequent to the January 1993 
decision is relevant to and probative of the question of 
whether the appellant's currently diagnosed old L3 
compression fracture was incurred in service, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim for service 
connection for a low back disability has been submitted.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records and 
recent medical treatment records.  The veteran has been 
afforded disability evaluation examinations.  He has 
testified at a personal hearing.  The Board does not know of 
any additional relevant evidence which is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  The Board also finds 
that requirements regarding notice which must be provided to 
the veteran pursuant to the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) have been 
satisfied by the letters and statements of the case which 
were provided to the veteran by the RO.

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (2000).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).

In the record at the time that the RO first reviewed this 
issue in January 1993 were the service medical records, which 
showed no complaints of or treatment for a low back injury.  
A July 1966 motor vehicle accident was referred to, but he 
made only right shoulder complaints.  There was no mention of 
any low back condition at the time of the November 1967 
separation examination.

The record also included the veteran's original claim for 
benefits, dated January 1968.  He made no mention of a back 
disorder at that time.  VA examinations conducted in May 1968 
and May 1976 also made no reference to a back condition.  In 
July 1992, the veteran reported to a private physician that 
he had back pain related to an injury incurred in 1966.  A 
June 1992 x-ray noted a compression deformity at the L3 
vertebral body, which was probably old.  Two co-workers, who 
had known the veteran for approximately 16 years, stated in 
July 1992 that the veteran had complained of low back pain.

The evidence added to the record since the January 1993 
rating action included handwritten notes taken from sick call 
slips by the veteran.  One dated July 18, 1966 noted a 
complaint of low back pain following a motor vehicle 
accident.  In December 1992, the veteran filed a Workman's 
Compensation claim for a back injury sustained when he fell 
off a chair.  The form indicated that he had had chronic low 
back pain prior to this injury and had previously taken time 
off from work due to back pain.  An injury in service in 1966 
was referred to.  Medical records from private physicians 
developed between 1993 and 1995, to include an x-ray and bone 
scan reports, found the veteran to suffer from an old 
compression fracture at the L3 level.  On January 14, 1993, 
it was commented that the veteran had an acute low back 
derangement with a new injury of the L3 vertebra superimposed 
on an old compression injury.

The veteran was examined by VA in February 1997.  He 
indicated that he had suffered from intermittent low back 
ever since an injury in 1966; however, this pain had become 
constant following an injury in 1992 at work.  He also noted 
that he had some radiation down the thigh to the knee.  The 
lower extremities displayed normal strength; his gait was 
also normal and his reflexes were intact.  The neurological 
evaluation diagnosed mechanical low back pain secondary to 
upper lumbar compression fracture.  The orthopedic 
examination found no scoliosis, although there was mild loss 
of lumbar lordosis.  Straight leg raises were negative 
bilaterally.  The sensation and motor evaluations were 
intact.  Forward flexion was to 65 degrees; extension was to 
20 degrees; lateral flexion was to 25 degrees; and rotation 
was to 20 degrees bilaterally.  It was commented that he 
grimaced with movement.  An x-ray showed an L3 compression 
fracture.  The diagnosis was L3 compression fracture, old, 
age undetermined.

In October 1997, the veteran testified at a personal hearing 
at the RO.  He stated that he had been involved in a motor 
vehicle accident in 1966; the truck that he was riding in hit 
a tree.  He indicated that he had reported having back pain 
in July 1966.  He only sought treatment on one occasion right 
after service, in 1968.  He did not mention it on his 1968 
claim because his back was not bothering him at that time.  
He then had no problems until 1992, when he re-injured the 
back when he fell out of a chair at work.  He noted that he 
was receiving Workman's Compensation benefits for this 
injury.

After a careful review of the evidence of record, it is found 
that that evidence, including the handwritten sick slip 
notes, the service comrade's statement, and the additional 
treatment records, is clearly relevant to and probative of 
the question of whether the veteran suffered a low back 
injury in service.  Taking this evidence as credible, for the 
sole purpose of the claim to reopen, it is found that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (2000).  When there is such 
evidence, "[t]his does not mean that the claim will always 
be allowed, just that the case will be reopened and the new 
evidence considered in the context of all other evidence for 
a new determination of the issues."  Smith v. Derwinski, 1 
Vet. App. 178, 180 (1991).


ORDER

New and material evidence having been submitted to reopen the 
veteran's claim for service connection for a low back 
disorder, the claim is reopened.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  While the veteran had previously 
been afforded a VA examination, this examination report did 
not contain an opinion as to whether or not the veteran's 
current back disorder is related to the injury noted in 
service or to some other intercurrent injury.  Such an 
opinion would be helpful in determining entitlement to the 
benefit sought.  See Littke v. Derwinski, 1 Vet. App. 90 
(1991) (the duty to assist the veteran includes the duty to 
obtain a VA examination which provides an adequate basis upon 
which to determine entitlement to the benefit sought); and 
Hyder v. Derwinski, 1 Vet. App. 221 (1991) (examinations by 
specialists are recommended in those cases which present a 
complicated disability picture).

Accordingly, this case is REMANDED for the following:

1.  The RO should afford the veteran a 
complete VA orthopedic examination by a 
qualified physician.  After a complete 
review of the claims folder, to include 
the medical records during and after 
service and the veteran's testimony at 
his hearing on appeal in October 1997, 
the examiner must provide a definitive 
diagnosis for any current low back 
disorder and should also render an 
opinion as to whether the veteran had an 
ascertainable chronic low back disability 
prior to his on the job injury in 1992, 
and whether it is at least as likely as 
not that any currently diagnosed low back 
disability is etiologically related to 
the injury noted in the service medical 
records or to the intercurrent injury 
suffered on-the-job in 1992.  The claims 
folder must be made available to the 
examiner to review prior to the 
examination, and the examiner is asked to 
indicate in the examination report that 
the claims file has been reviewed.  A 
complete rationale for any opinions 
expressed must be provided.

The veteran must be informed of the 
importance of reporting to the scheduled 
examination and should be informed of the 
possible adverse consequences of failing 
to so report.

2.  Once the above development has been 
completed, the RO should readjudicate the 
veteran's claim for service connection 
for a low back disorder, without regard 
to the finality of prior unappealed 
decisions.

3.  Thereafter, the RO should conduct any 
further development which is deemed 
necessary in order to comply with the 
provisions of the VCAA.  Upon completion 
thereof, the RO should review the 
appellant's claim based on all of the 
evidence which is now of record, in order 
to determine whether a favorable outcome 
is now warranted.  If the decision 
remains adverse, the RO should provide 
the appellant and his representative with 
a supplemental statement of the case, 
along with an adequate period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



